         Case 1:17-cv-01757-NONE-SAB Document 113 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA, et al.,                 Case No. 1:17-cv-01757-NONE-SAB

12                 Plaintiffs,                         ORDER CONTINUING HEARING ON
                                                       DEFENDANTS’ MOTION TO CONTINUE
13          v.                                         THE SCHEDULING CONFERENCE AND
                                                       THE SCHEDULING CONFERENCE TO
14   DYNAMIC MEDICAL SYSTEMS, LLC, et                  DECEMBER 2, 2020 AND REQUIRING
     al.,                                              PLAINTIFF TO FILE AN OPPOSITION OR
15                                                     STATEMENT OF NON-OPPOSITION TO
                   Defendants.                         DEFENDANTS’ MOTION TO CONTINUE
16                                                     THE SCHEDULING CONFERENCE

17                                                     DEADLINE: NOVEMBER 12, 2020

18

19         Currently there are several motions to dismiss pending before the district judge that were

20 filed in January 2020. (ECF Nos. 60-63, 64, 65, 66-67.) After being continued several times to

21 allow for decision on the motion to dismiss, the mandatory scheduling conference in this matter

22 is set for December 1, 2020, at 10:30 a.m. in Courtroom 9. (ECF No. 101.) On November 3,

23 2020, Defendants filed a motion to continue the mandatory scheduling conference until a

24 decision on the motions to dismiss is issued. (ECF No. 112.) The motion states that Plaintiff

25 Thomas Turner intends to oppose the motion. (Id.)

26         The parties are advised that the Court hears motions on Wednesday at 10:00 a.m.

27 Therefore, the hearing on the motion and the scheduling conference shall be continued to

28 December 2, 2020 at 10:00 a.m.


                                                   1
        Case 1:17-cv-01757-NONE-SAB Document 113 Filed 11/04/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The scheduling conference set for December 1, 2020, is CONTINUED to

 3                  December 2, 2020 at 10:00 a.m. in Courtroom 9;

 4          2.      The hearing on Defendants’ motion to continue the scheduling conference set for

 5                  December 1, 2020, is CONTINUED to December 2, 2020, at 10:00 a.m. in

 6                  Courtroom 9;

 7          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 8                  continued scheduling conference; and

 9          4.      Plaintiff shall file an opposition or statement of non-opposition to Defendants’

10                  motion to continue the mandatory scheduling conference on or before November

11                  12, 2020.

12
     IT IS SO ORDERED.
13

14 Dated:        November 4, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
